Name: Council Implementing Decision (CFSP) 2017/415 of 7 March 2017 implementing Decision 2012/285/CFSP concerning restrictive measures directed against certain persons, entities and bodies threatening the peace, security or stability of the Republic of Guinea-Bissau
 Type: Decision_IMPL
 Subject Matter: Africa;  international affairs;  civil law
 Date Published: 2017-03-09

 9.3.2017 EN Official Journal of the European Union L 63/117 COUNCIL IMPLEMENTING DECISION (CFSP) 2017/415 of 7 March 2017 implementing Decision 2012/285/CFSP concerning restrictive measures directed against certain persons, entities and bodies threatening the peace, security or stability of the Republic of Guinea-Bissau THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 31(2) thereof, Having regard to Council Decision 2012/285/CFSP of 31 May 2012 concerning restrictive measures directed against certain persons, entities and bodies threatening the peace, security or stability of the Republic of Guinea-Bissau and repealing Decision 2012/237/CFSP (1), and in particular Article 3(1) and (2) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 31 May 2012 the Council adopted Decision 2012/285/CFSP. (2) The United Nations Security Council Committee established pursuant to United Nations Security Council Resolution 2048 (2012) has updated the information concerning 11 persons subject to restrictive measures. (3) Annexes I and III to Decision 2012/285/CFSP should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Annexes I and III to Decision 2012/285/CFSP are amended as set out in the Annex to this Decision. Article 2 This Decision shall enter into force on the date of its publication in the Official Journal of the European Union. Done at Brussels, 7 March 2017. For the Council The President L. GRECH (1) OJ L 142, 1.6.2012, p. 36. ANNEX In Annexes I and III to Decision 2012/285/CFSP, the entries concerning the persons listed below are replaced by the following entries: ANNEX I Name Identifying information (date and place of birth (d.o.b. and p.o.b.), passport/ID card number, etc.) Grounds for listing 1. AntÃ ³nio INJAI (a.k.a. AntÃ ³nio INDJAI) Nationality: Guinea-Bissau d.o.b.: 20.1.1955 p.o.b.: Encheia, Sector de BissorÃ ¡, RegiÃ £o de Oio, GuinÃ ©-Bissau Parentage: Wasna Injai (father's name) and Quiritche Cofte (mother's name) Designation: a) Lieutenant-General b) Chief of Staff of the Armed Forces Passport: Diplomatic passport No AAID00435 Date of issue: 18.2.2010 Place of issue: Guinea-Bissau Date of expiry: 18.2.2013 Date of UN designation: 18.5.2012 (pursuant to para. 4 of UNSCR 2048 (2012)) INTERPOL-UNSC Special Notice web link: https://www.interpol.int/en/notice/search/un/5782445 AntÃ ³nio Injai was personally involved in planning and leading the mutiny of 1 April 2010, culminating with the illegal apprehension of the Prime Minister, Carlo Gomes Junior, and the then Chief of Staff of the Armed Forces, JosÃ © Zamora Induta; during the 2012 electoral period, in his capacity as Chief of Staff of the Armed Forces, Injai made statements threatening to overthrow the elected authorities and to put an end to the electoral process; AntÃ ³nio Injai has been involved in the operational planning of the coup d'Ã ©tat of 12 April 2012. In the aftermath of the coup, the first communiquÃ © by the Military Command was issued by the Armed Forces General Staff, which is led by General Injai. 2. Mamadu TURE (a.k.a. N'Krumah) Nationality  Guinea-Bissau d.o.b. 26.4.1947 Designation: a) Major General b) Deputy Chief of Staff of the Armed Forces Diplomatic Passport No DA0002186 Date of issue: 30.3.2007 Place of issue: Guinea-Bissau Date of expiry: 26.8.2013 Date of UN designation: 18.5.2012 (pursuant to para. 4 of UNSCR 2048 (2012)) INTERPOL-UNSC Special Notice web link: https://www.interpol.int/en/notice/search/un/5782456 Member of the Military Command which has assumed responsibility for the coup d'Ã ©tat of 12 April 2012. 3. EstÃ ªvÃ £o NA MENA Nationality: Guinea-Bissau d.o.b. 7.3.1956 Designation: Inspector-General of the Armed Forces Date of UN designation: 18.5.2012 (pursuant to para. 4 of UNSCR 2048 (2012)) INTERPOL-UNSC Special Notice web link: https://www.interpol.int/en/notice/search/un/5782449 Member of the Military Command which has assumed responsibility for the coup d'Ã ©tat of 12 April 2012. 4. Ibraima CAMARÃ  (a.k.a. Papa CamarÃ ¡) Nationality  Guinea-Bissau d.o.b. 11.5.1964 Parentage: Suareba CamarÃ ¡ (father's name) and Sale Queita (mother's name) Designation: a) Brigadier-General b) Chief of Staff of the Air Force Diplomatic Passport No AAID00437 Date of Issue: 18.2.2010 Place of issue: Guinea-Bissau Date of expiry: 18.2.2013 Date of UN designation: 18.5.2012 (pursuant to para. 4 of UNSCR 2048 (2012)) INTERPOL-UNSC Special Notice web link: https://www.interpol.int/en/notice/search/un/5781782 Member of the Military Command which has assumed responsibility for the coup d'Ã ©tat of 12 April 2012. 5. Daba NAUALNA (a.k.a. Daba Na Walna) Nationality  Guinea-Bissau d.o.b. 6.6.1966 Parentage: Samba Naualna (Father's name) and In-Uasne Nanfafe (Mother's name) Designation: a) Lieutenant-Colonel b) Spokesperson of the Military Command Passport No SA 0000417 Date of issue: 29.10.2003 Place of issue: Guinea-Bissau Date of expiry: 10.3.2013 Date of UN designation: 18.5.2012 (pursuant to para. 4 of UNSCR 2048 (2012)) INTERPOL-UNSC Special Notice web link: https://www.interpol.int/en/notice/search/un/5782452 Spokesperson of the Military Command which has assumed responsibility for the coup d'Ã ©tat of 12 April 2012. 6. Sanha CLUSSÃ  Nationality: Guinea-Bissau D.o.b.: 28.9.1965 Parentage: Clusse Mutcha (Father's name) and Dalu Imbungue (Mother's name) Designation: a) Captain (Navy) b) Acting Navy Chief of Staff Passport: SA 0000515 Date of issue: 8.12.2003 Place of issue: Guinea-Bissau Date of expiry: 29.8.2013 Date of UN designation: 18.7.2012 (pursuant to para. 4 of UNSCR 2048 (2012)) INTERPOL-UNSC Special Notice web link: https://www.interpol.int/en/notice/search/un/5782435 Member of the Military Command which has assumed responsibility for the coup d'Ã ©tat of 12 April 2012. Very close to AntÃ ³nio Injai. Sanha ClussÃ © integrated the Military Command delegation that met with ECOWAS in Abidjan on 26 April 2012. 7. Cranha DANFÃ  Nationality: Guinea-Bissau D.o.b.: 5.3.1957 Designation: a) Colonel b) Head of Operations of the Armed Forces Joint Staff Passport: AAIN29392 Date of issue: 29.9.2011 Place of issue: Guinea-Bissau Date of expiry: 29.9.2016 Date of UN designation: 18.7.2012 (pursuant to para. 4 of UNSCR 2048 (2012)) INTERPOL-UNSC Special Notice web link: https://www.interpol.int/en/notice/search/un/5782442 Member of the Military Command which has assumed responsibility for the coup d'Ã ©tat of 12 April 2012. Close advisor to Armed Forces Chief of Staff AntÃ ³nio Injai. 8. Idrissa DJALÃ  (a.k.a.: IdriÃ §a DjalÃ ³) Nationality: Guinea-Bissau D.o.b.: 18 December 1954 Designation: a) Major b) Protocol advisor to the Armed Forces Chief of Staff c) Colonel d) Chief of Protocol of the Headquarters of the Armed Forces (subsequently) Passport: AAISO40158 Date of issue: 12.10.2012 Place of issue: Guinea-Bissau Date of expiry: 2.10.2015 Date of UN designation: 18.7.2012 (pursuant to para. 4 of UNSCR 2048 (2012)) INTERPOL-UNSC Special Notice web link: https://www.interpol.int/en/notice/search/un/5782443 Point of Contact for the Military Command which has assumed responsibility for the coup d'Ã ©tat of 12 April 2012 and one of its most active members. He was one of the first officers to publicly assume his affiliation to the Military Command, having signed one of its first communiquÃ ©s (No 5, dated 13 April 2012). Major DjalÃ ³ also belongs to the Military Intelligence. 9. Tchipa NA BIDON Nationality: Guinea-Bissau D.o.b.: 28.5.1954 Parentage: Nabidom Designation: a) Lieutenant-colonel b) Head of Intelligence Passport: Diplomatic Passport DA0001564 Date of issue: 30.11.2005 Place of issue: Guinea-Bissau Date of expiry: 15.5.2011 Date of UN designation: 18.7.2012 (pursuant to para. 4 of UNSCR 2048 (2012)) INTERPOL-UNSC Special Notice web link: https://www.interpol.int/en/notice/search/un/5782446 Member of the Military Command which has assumed responsibility for the coup d'Ã ©tat of 12 April 2012. 10. Tcham NA MAN (a.k.a. Namam) Nationality: Guinea-Bissau D.o.b.: 27.2.1953 Parentage: Biute Naman (Father's name) and Ndjade Na Noa (Mother's name) Designation: a) Lieutenant-colonel b) Head of the Armed Forces Military Hospital Passport: SA0002264 Date of issue: 24.7.2006 Place of issue: Guinea-Bissau Date of expiry: 23.7.2009 Date of UN designation: 18.7.2012 (pursuant to para. 4 of UNSCR 2048 (2012)) INTERPOL-UNSC Special Notice web link: https://www.interpol.int/en/notice/search/un/5782448 Member of the Military Command which has assumed responsibility for the coup d'Ã ©tat of 12 April 2012. Also a member of the Military High Command (highest hierarchy of the Bissau-Guinean Armed Forces). 11. JÃ ºlio NHATE Nationality: Guinea-Bissau D.o.b.: 28.9.1965 Designation: a) Lieutenant-colonel b) Commander of the Paratroops Regiment Date of UN designation: 18.7.2012 (pursuant to para. 4 of UNSCR 2048 (2012)) INTERPOL-UNSC Special Notice web link: https://www.interpol.int/en/notice/search/un/5782454 Member of the Military Command which has assumed responsibility for the coup d'Ã ©tat of 12 April 2012. A loyal ally of AntÃ ³nio Injai, Lt. Col. JÃ ºlio Nhate has the material responsibility for the 12 April 2012 coup, having conducted the military operation. ANNEX III Name Identifying information (date and place of birth (d.o.b. and p.o.b.), passport/ID card number, etc.) Grounds for listing Date of designation 1. AntÃ ³nio INJAI (a.k.a. AntÃ ³nio INDJAI) Nationality: Guinea-Bissau d.o.b.: 20.1.1955 p.o.b.: Encheia, Sector de BissorÃ ¡, RegiÃ £o de Oio, GuinÃ ©-Bissau Parentage: Wasna Injai (father's name) and Quiritche Cofte (mother's name) Designation: a) Lieutenant-General b) Chief of Staff of the Armed Forces Passport: Diplomatic passport No AAID00435 Date of issue: 18.2.2010 Place of issue: Guinea-Bissau Date of expiry: 18.2.2013 Date of UN designation: 18.5.2012 (pursuant to para. 4 of UNSCR 2048 (2012)) INTERPOL-UNSC Special Notice web link: https://www.interpol.int/en/notice/search/un/5782445 AntÃ ³nio Injai was personally involved in planning and leading the mutiny of 1 April 2010, culminating with the illegal apprehension of the Prime Minister, Carlo Gomes Junior, and the then Chief of Staff of the Armed Forces, JosÃ © Zamora Induta; during the 2012 electoral period, in his capacity as Chief of Staff of the Armed Forces, Injai made statements threatening to overthrow the elected authorities and to put an end to the electoral process; AntÃ ³nio Injai has been involved in the operational planning of the coup d'Ã ©tat of 12 April 2012. In the aftermath of the coup, the first communiquÃ © by the Military Command was issued by the Armed Forces General Staff, which is led by General Injai. 3.5.2012 2. Mamadu TURE (a.k.a. N'Krumah) Nationality  Guinea-Bissau d.o.b. 26.4.1947 Designation: a) Major General b) Deputy Chief of Staff of the Armed Forces Diplomatic Passport No DA0002186 Date of issue: 30.3.2007 Place of issue: Guinea-Bissau Date of expiry: 26.8.2013 Date of UN designation: 18.5.2012 (pursuant to para. 4 of UNSCR 2048 (2012)) INTERPOL-UNSC Special Notice web link: https://www.interpol.int/en/notice/search/un/5782456 Member of the Military Command which has assumed responsibility for the coup d'Ã ©tat of 12 April 2012. 3.5.2012 3. EstÃ ªvÃ £o NA MENA Nationality: Guinea-Bissau d.o.b. 7.3.1956 Designation: Inspector-General of the Armed Forces Date of UN designation: 18.5.2012 (pursuant to para. 4 of UNSCR 2048 (2012)) INTERPOL-UNSC Special Notice web link: https://www.interpol.int/en/notice/search/un/5782449 Member of the Military Command which has assumed responsibility for the coup d'Ã ©tat of 12 April 2012. 3.5.2012 4. Ibraima CAMARÃ  (a.k.a. Papa CamarÃ ¡) Nationality  Guinea-Bissau d.o.b. 11.5.1964 Parentage: Suareba CamarÃ ¡ (father's name) and Sale Queita (mother's name) Designation: a) Brigadier-General b) Chief of Staff of the Air Force Diplomatic Passport No AAID00437 Date of Issue: 18.2.2010 Place of issue: Guinea-Bissau Date of expiry: 18.2.2013 Date of UN designation: 18.5.2012 (pursuant to para. 4 of UNSCR 2048 (2012)) INTERPOL-UNSC Special Notice web link: https://www.interpol.int/en/notice/search/un/5781782 Member of the Military Command which has assumed responsibility for the coup d'Ã ©tat of 12 April 2012. 3.5.2012 5. Daba NAUALNA (a.k.a. Daba Na Walna) Nationality  Guinea-Bissau d.o.b. 6.6.1966 Parentage: Samba Naualna (Father's name) and In-Uasne Nanfafe (Mother's name) Designation: a) Lieutenant-Colonel b) Spokesperson of the Military Command Passport No SA 0000417 Date of issue: 29.10.2003 Place of issue: Guinea-Bissau Date of expiry: 10.3.2013 Date of UN designation: 18.5.2012 (pursuant to para. 4 of UNSCR 2048 (2012)) INTERPOL-UNSC Special Notice web link: https://www.interpol.int/en/notice/search/un/5782452 Spokesperson of the Military Command which has assumed responsibility for the coup d'Ã ©tat of 12 April 2012. 3.5.2012 9. Cranha DANFÃ  Nationality: Guinea-Bissau D.o.b.: 5.3.1957 Designation: a) Colonel b) Head of Operations of the Armed Forces Joint Staff Passport: AAIN29392 Date of issue: 29.9.2011 Place of issue: Guinea-Bissau Date of expiry: 29.9.2016 Date of UN designation: 18.7.2012 (pursuant to para. 4 of UNSCR 2048 (2012)) INTERPOL-UNSC Special Notice web link: https://www.interpol.int/en/notice/search/un/5782442 Member of the Military Command which has assumed responsibility for the coup d'Ã ©tat of 12 April 2012. Close advisor to Armed Forces Chief of Staff AntÃ ³nio Injai. 1.6.2012 11. Sanha CLUSSÃ  Nationality: Guinea-Bissau D.o.b.: 28.9.1965 Parentage: Clusse Mutcha (Father's name) and Dalu Imbungue (Mother's name) Designation: a) Captain (Navy) b) Acting Navy Chief of Staff Passport: SA 0000515 Date of issue: 8.12.2003 Place of issue: Guinea-Bissau Date of expiry: 29.8.2013 Date of UN designation: 18.7.2012 (pursuant to para. 4 of UNSCR 2048 (2012)) INTERPOL-UNSC Special Notice web link: https://www.interpol.int/en/notice/search/un/5782435 Member of the Military Command which has assumed responsibility for the coup d'Ã ©tat of 12 April 2012. Very close to AntÃ ³nio Injai. Sanha ClussÃ © integrated the Military Command delegation that met with ECOWAS in Abidjan on 26 April 2012. 1.6.2012 12. JÃ ºlio NHATE Nationality: Guinea-Bissau D.o.b.: 28.9.1965 Designation: a) Lieutenant-colonel b) Commander of the Paratroops Regiment Date of UN designation: 18.7.2012 (pursuant to para. 4 of UNSCR 2048 (2012)) INTERPOL-UNSC Special Notice web link: https://www.interpol.int/en/notice/search/un/5782454 Member of the Military Command which has assumed responsibility for the coup d'Ã ©tat of 12 April 2012. A loyal ally of AntÃ ³nio Injai, Lt. Col. JÃ ºlio Nhate has the material responsibility for the 12 April 2012 coup, having conducted the military operation. 1.6.2012 13. Tchipa NA BIDON Nationality: Guinea-Bissau D.o.b.: 28.5.1954 Parentage: Nabidom Designation: a) Lieutenant-colonel b) Head of Intelligence Passport: Diplomatic Passport DA0001564 Date of issue: 30.11.2005 Place of issue: Guinea-Bissau Date of expiry: 15.5.2011 Date of UN designation: 18.7.2012 (pursuant to para. 4 of UNSCR 2048 (2012)) INTERPOL-UNSC Special Notice web link: https://www.interpol.int/en/notice/search/un/5782446 Member of the Military Command which has assumed responsibility for the coup d'Ã ©tat of 12 April 2012. 1.6.2012 14. Tcham NA MAN (a.k.a. Namam) Nationality: Guinea-Bissau D.o.b.: 27.2.1953 Parentage: Biute Naman (Father's name) and Ndjade Na Noa (Mother's name) Designation: a) Lieutenant-colonel b) Head of the Armed Forces Military Hospital Passport: SA0002264 Date of issue: 24.7.2006 Place of issue: Guinea-Bissau Date of expiry: 23.7.2009 Date of UN designation: 18.7.2012 (pursuant to para. 4 of UNSCR 2048 (2012)) INTERPOL-UNSC Special Notice web link: https://www.interpol.int/en/notice/search/un/5782448 Member of the Military Command which has assumed responsibility for the coup d'Ã ©tat of 12 April 2012. Also a member of the Military High Command (highest hierarchy of the Bissau-Guinean Armed Forces). 1.6.2012 16. Idrissa DJALÃ  (a.k.a.: IdriÃ §a DjalÃ ³) Nationality: Guinea-Bissau D.o.b.: 18 December 1954 Designation: a) Major b) Protocol advisor to the Armed Forces Chief of Staff c) Colonel d) Chief of Protocol of the Headquarters of the Armed Forces (subsequently) Passport: AAISO40158 Date of issue: 12.10.2012 Place of issue: Guinea-Bissau Date of expiry: 2.10.2015 Date of UN designation: 18.7.2012 (pursuant to para. 4 of UNSCR 2048 (2012)) INTERPOL-UNSC Special Notice web link: https://www.interpol.int/en/notice/search/un/5782443 Point of Contact for the Military Command which has assumed responsibility for the coup d'Ã ©tat of 12 April 2012 and one of its most active members. He was one of the first officers to publicly assume his affiliation to the Military Command, having signed one of its first communiquÃ ©s (No 5, dated 13 April 2012). Major DjalÃ ³ also belongs to the Military Intelligence. 18.7.2012